Title: From Thomas Jefferson to David Gelston, 6 June 1805
From: Jefferson, Thomas
To: Gelston, David


                  
                     Dear Sir
                     
                     Washington June 6. 05
                  
                  Your favor of May 15. has been duly recieved, and I now inclose you a draught of the US. bank here on that at New-York for 111D.82C the amount of the duties you have been so kind as to answer for me, with my thanks and respectful salutations.
                  
                     Th: Jefferson
                     
                  
               